



COURT OF APPEAL FOR ONTARIO

CITATION: Growmark Inc. v. Clark (Hamland Farms), 2015 ONCA
    308

DATE: 20150504

DOCKET: C59216

Simmons, Gillese and Rouleau JJ.A.

BETWEEN

Growmark Inc.

Respondent (Plaintiff)

and

Bruce Clark and Elizabeth Clark carrying on
    business in partnership under the firm name and style of Hamland Farms

Appellant (Defendants)

Donald R. Good, for the appellant

John M. Skinner, for the respondent

Heard: May 1, 2015

On appeal from the judgment of Justice Garson of the Superior
    Court of Justice, dated July 18, 2014.

APPEAL BOOK ENDORSEMENT

[1]

Counsel for the appellant is not present at 11:30 a.m.  Counsel for the
    respondent advises that this date was cleared with counsel for the appellant
    and notice sent by the court.  He has checked with his office and no messages
    have been received from counsel for the appellant.  He has also checked with
    the office of counsel for the appellant and was told counsel is at a meeting.

[2]

In all the circumstances, the appeal is dismissed as abandoned.  Costs
    to the respondent on a partial indemnity scale fixed in the amount of $7,500,
    inclusive of disbursements and applicable taxes.


